Opinion
Per Curiam,
The Board of Property Assessment, Appeals and Review introduced in evidence in the lower Court its record of assessment of appellant’s property, with a breakdown thereof into a valuation of land, and of machinery, and of the building thereon. That Court ruled that the records of the Board made out a prima facie case, and this had not been overcome by the taxpayer’s evidence of the value of the building.
The Court further found that the evidence produced by the taxpayer did not show that the assessment exceeded the market value of the property, or of the building, or proved a lack of uniformity. It is obvious that the Court did not believe the taxpayer’s evidence as to the value of the building, and for this reason (among others) we find no abuse of discretion or error of law in the Court’s dismissal of the appeal.
Order affirmed.